DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-5, 8, 9, 11-15, 18, 19, and 21-27 are pending.  Claims 1-5, 8, 9, 11-15, 18, 19, and 21-27 are rejected.  This is a Non-Final Rejection after the amendment and arguments (hereinafter “the Response”) dated 2/7/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 9, 21-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMMO (US Pat. 2008/0182340, hereinafter LEMMO340) in view of LEMMO (US Pub. 2010/0011889, hereinafter LEMMO889), BRASSARD et al. (US Pub. 2010/0011889), and CERRA et al. (US Pub. 2014/0273268).
Regarding claims 1, 23, and 27:  LEMMO340 discloses:  A method for automatic sampling (FIG. 1, 51), using an autosampler (FIG. 1, para. 13) comprising: providing an autosampler comprising: a sampler (22) that is reciprocatable in a vertical direction (arrows indicate control system 20; para. 116), the sampler comprising a cannula (24) that defines filling spaces via the positioning of a cannula plunger in the cannula (for powder in para. 120; it is inherent that the movement of plunger 23 will define the space at the end of the cannula), in which the cannula plunger (23) is displaceably arranged for opening and emptying the filling space of the cannula (shown in FIG. 51), the cannula comprising a free lower end having a tip with a shape that corresponds to a bottom surface of a sample container (FIG. 1 shows that they are both flat.), wherein the tip comprises a continuous peripheral edge that completely encircles an opening of the cannula (FIG. 50 shows a close-up of the tips showing their encircling peripheral edges.); and a movable holding arm configured to hold the sampler (Shown unlabeled in FIG. 20.  Arm holding sampler 22 in FIG. 1 is movable by control system 20 as indicated by arrows in FIG. 1.); the movable holding arm being the movable holding arm of the autosamplers which is vertically movable (Arrows at 20 in FIG. 1 show vertical movement.) positioning the sampler over the sample container (Step 1 in FIG. 51), the sample container comprising a granular material (powder 28 in para. 120); and introducing a quantity of the granular material from the sample container into the filling space of the cannula by reciprocating the sampler along a generally vertical axis (Steps 2 and 3), using the movable holding arm of the automatic sampling unit (By using “benchtop” assembly in FIG. 20; para. 142), such that an entirety of the continuous peripheral edge of the tip of the cannula is pushed into contact against a bottom surface 
LEMMO340 appears to show cross slides in FIG. 38, but the figure is not clear and is not discussed in the specification.  LEMMO340 only states that motorized and/or pneumatic motion control systems are known in para. 116 and 117.
CERRA however explicitly shows cross slides (arm 62 crossed with the arm that holds rails 64) in FIG. 1 as the movement mechanism for his automatic sampler.  With the sampler (tool engagement and drive device 50) being vertically movable and located on the end of a cross slide (FIG. 1; para. 61).
One skilled in the art at the time the application was effectively filed would be motivated to use the cross slides of CERRA as the motion control system mentioned in para. 116-117 of LEMMO340 because it provides the needed three dimensional motion control system required by the device of LEMMO340 (para. 116-117 of LEMMO).
Although the motion system 20 of LEMMO340 is capable of being moved repeatedly up and down so that it can used for repeated pushing, he does not explicitly disclose this motion in a single sampling operation.
LEMMO889 however does teach that “repetition of the barrel pushing process can be used to compact or compress the sampled powder 160, as needed or desired” (para. 120).  LEMMO889 also teaches force-feedback and constant pressure operation (para. 120) of his powder sampling device (abstract).  LEMMO889 also teaches that the pressure limiter comprises a coil spring having a longitudinal axis that is in alignment with a longitudinal axis of the cannula (Spring 34 in FIG. 3 compresses during pushing 
One skilled in the art at the time the application was effectively filed would be motivated to use the pulsatory pushing of LEMMO889 with the force-feedback comprising the spring of LEMMO889 on the sampler of LEMMO340 because different powders behave differently and the repetition of pushing can “compact or compress the sampled powder 160 as needed or desired” (para. 120 of LEMMO889.)  Please note that LEMMO340 also teaches a spring (57 in FIGS. 3, 5) in the sampler but does not elaborate further.
The combination of LEMMO340 and LEMMO889 does not teach that the pressure limiter provides a spring-loaded support of the sample container in the direction of movement of the cannula and is configured to control the movement of the sample container.
BRASSARD however does teach a spring (3 in FIG. 2A) to support his sample container (1) and control the movement of the sample container (para. 28, 49).  Please note also that the compensation elements (e.g. spring) of BRASSARD can be on the removal unit/sampler as well as on the vessel (para. 37).  FIG. 3 shows the springs inserted into the socket of sleeve 6.  If used to control the movement of the sample container of LEMMO340, the cannula of LEMMO340 would be filled in a deflected range of the coil spring, thus meeting the limitations of claim 23.
One skilled in the art at the time the application was effectively filed would be motivated to have the compensating spring element of LEMMO340 as modified by LEMMO889 located on the container as taught by BRASSARD to make the sampler 
Regarding claim 2:  LEMMO340 discloses:  vibrating or shaking the sample container (para. 10).
Regarding claim 3:  LEMMO340 discloses:  moving a slider (54A in FIGS. 3 and 5) that is engaged with the cannula plunger to move the plunger in the cannula between a lower position in which the cannula plunger reaches the lower end of the cannula and an upper portion which defines a selectable height of the filling space (para. 128, 167).
Regarding claim 4:  LEMMO340 discloses:  depressing the cannula plunger to push the granular material from within the filling space (step 6 in FIG. 51).
Regarding claim 5:
Regarding claim 8:  LEMMO340 discloses: the bottom surface of the sample container defines a recess (Para. 165 discloses many different vessels.  The vial 26 in FIG. 51 has a bottom surface that defines a recess.)
Regarding claim 9:  LEMMO340 discloses: the movable holding arm is configured to push the cannula in a vertical direction that coincides with an axis of the cannula (This movement is indicated by the arrows in FIG. 1 and shown in FIG. 51.).
Regarding claim 21:  LEMMO340 discloses: when the predetermined pressure is reached, a downward movement of the cannula is stopped (para. 24).
Regarding claim 22:  LEMMO340 discloses: a socket (shown at the bottom of the tray in FIG. 14) of a sample tray (holder 30 in FIG. 14) that holds the sample container.
The coil spring has been discussed in the rejection of claim 1 as taught by BRASSARD and would be located in the socket of the tray shown in FIG. 14 if used with the invention of LEMMO340.
Regarding claim 24:  LEMMO340 discloses: piercing a septum (85 in FIG. 14) that closes the sampling container using the lower end of the cannula prior to pressing the quantity of the granular material from the sample container into the filling space of the cannula (para. 140).
Regarding claim 25:  LEMMO340 discloses: vibrating or shaking the sample container to move the granular material downward within the sample container (para. 10).
Regarding claim 27:  A method for automatic sampling using an autosampler, comprising: providing an autosampler comprising: a sampler that is reciprocatable in a vertical direction, the sampler comprising a cannula that defines filling spaces via the positioning of a cannula plunger in the cannula, in which the cannula plunger is displaceably arranged for opening and emptying the filling space of the cannula, the cannula comprising a free lower end having a tip with a shape that corresponds to a bottom surface of a sample container, wherein the tip comprises a continuous peripheral edge that completely encircles an opening of the cannula; and a movable holding arm configured to hold the sampler; the movable holding arm being the movable holding arm of the autosampler which is vertically movable and is located at the end of a cross slide; positioning the sampler over the sample container, the sample container comprising a granular material; and introducing granular material from the sample container into the filling space of the cannula by pushing the cannula repeatedly with the lower end against the bottom of the sample container, by which granular material is pressed upwards into the cannula up to a selectable filling height using the movable holding arm of the autosampler such that an entirety of the continuous peripheral edge of the tip of the cannula is repeatedly pushed into contact against a bottom surface of the sample container using a predetermined pressure, wherein: the cannula plunger remains in a fixed position while the lower end of the cannula is in contact with the granular material within the sample container; movement of the sample container relative to the sampler is controlled such that pressing forces of the lower end of the cannula against the bottom surface of the sample container during introduction of a sample into the filling space of the cannula is adjusted and limited by the autosampler; grains of the granular material have an average grain size of between 10 pm and 500 pm; a diameter of the cannula is selected to be between 0.4 and 2.0 mm such that adhesion forces of the grains of the granular material to one another and to an inner wall of the cannula are greater than the forces of gravity, such that granular material introduced into the cannula does not fall out, but can be dispensed only when a thrust of the cannula plunger is applied; the predetermined pressure is set by means of a pressure limiter associated with the sampler or with the sample container; the pressure limiter comprises a coil spring having a longitudinal axis that is in alignment with a longitudinal axis of the cannula; the pressure limiter provides a spring-loaded support of the sample container in the direction of movement of the cannula and is configured to control the movement of the sample container; the pressure limiter is a supplementary module to the autosampler and the spring- loaded support comprises socket inserts positioned in a tray of the autosampler; the pressure limiter comprises a force meter, which measures a pressing force executed on the lower end of the cannula, which force can be executed to introduce granular material into the filling space of the cannula; and the movable holding arm acts on the sampler such that the cannula performs an action pattern in the sample container being carried out in a force-feeding manner by which granular material is pressed upwards into the cannula up to a selectable filling height.
Claim(s) 11-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMMO340 in view of LEMMO889 and CERRA.
Regarding claim 11:  LEMMO340 discloses:  A method for automatic sampling (FIG. 1, 51), comprising: providing an autosampler comprising: a sampler (22) that is reciprocatable in a vertical direction (arrows indicate control system 20; para. 116), the sampler comprising a cannula (24) that defines filling spaces via the positioning of a cannula plunger in the cannula (for powder in para. 120; it is inherent that the movement of plunger 23 will define the space at the end of the cannula) in which the cannula plunger is displaceably arranged for opening and emptying the filling space of the cannula (shown in FIG. 51), the cannula comprising a free lower end having a tip with a shape that corresponds to a bottom surface of a sample container (FIG. 1 shows they are both flat.), wherein the tip comprises a continuous peripheral edge that completely encircles an opening of the cannula (FIG. 50 shows a close-up of the tips showing their encircling peripheral edges.); and a movable holding arm configured to hold the sampler, the movable holding arm being vertically movable (Shown unlabeled in FIG. 20.  Arm holding sampler 22 in FIG. 1 is movable by control system 20 as indicated by arrows in FIG. 1.); positioning the sampler over the sample container (step 1 in FIG. 51), the sample container comprising a granular material (powder 28 in para. 120); and introducing granular material from the sample container into the filling space of the cannula by reciprocating the sampler along a generally vertical axis (steps 2 and 3) such that the tip of the cannula is pushed into contact against a bottom surface of the sample container (para. 17) using a predetermined pressure (para. 12, 18, 24), wherein movement of the sample container relative to the sampler is controlled such that pressing forces of the lower end of the cannula against the bottom surface of the sample container during introduction of a sample into the filling space of the cannula is 
LEMMO340 appears to show cross slides in FIG. 38, but the figure is not clear and is not discussed in the specification.  LEMMO340 only states that motorized and/or pneumatic motion control systems are known in para. 116 and 117.
CERRA however explicitly shows cross slides (arm 62 crossed with the arm that holds rails 64) in FIG. 1 as the movement mechanism for his automatic sampler.  With the sampler (tool engagement and drive device 50) being vertically movable and located on the end of a cross slide (FIG. 1; para. 61).
One skilled in the art at the time the application was effectively filed would be motivated to use the cross slides of CERRA as the motion control system mentioned in para. 116-117 of LEMMO340 because it provides the needed three dimensional motion control system required by the device of LEMMO340 (para. 116-117 of LEMMO).
Although the motion system 20 of LEMMO340 is capable of being moved repeatedly up and down so that it can used for repeatedly pushing, he does not explicitly disclose this motion in a single sampling operation.
LEMMO889 however does teach that “repetition of the barrel pushing process can be used to compact or compress the sampled powder 160, as needed or desired” (para. 120).  LEMMO889 also teaches force-feedback and constant pressure operation (para. 120) of his powder sampling device (abstract).  LEMMO889 also teaches that the pressure limiter comprises a coil spring having a longitudinal axis that is in alignment with a longitudinal axis of the cannula (Spring 34 in FIG. 3 compresses during pushing as taught in para. 121.).  LEMMO889 also teaches that the space 60 at the end of the cannula is adjustable for sampling different amounts of powder (para. 71, 76, 96).
One skilled in the art at the time the application was effectively filed would be motivated to use the pulsatory pushing of LEMMO889 with the force-feedback comprising the spring of LEMMO889 on the sampler of LEMMO340 because different powders behave differently and the repetition of pushing can “compact or compress the 
Regarding claim 12:  LEMMO340 discloses:  vibrating or shaking the sample container (para. 10).
Regarding claim 13:  LEMMO340 discloses:  moving a slider (54A in FIGS. 3 and 5) that is engaged with the cannula plunger to move the plunger in the cannula between a lower position in which the cannula plunger reaches the lower end of the cannula and an upper portion which defines a selectable height of the filling space (para. 128, 167).
Regarding claim 14:  LEMMO340 discloses:  depressing the cannula plunger to push the granular material from within the filling space (step 6 in FIG. 51).
Regarding claim 15:  LEMMO340 discloses: the sampler is attached to a vertically displaceable holding arm (arrows in FIG. 1 denoting the motion control system 20.  Arm is best seen in FIG. 20.)
Regarding claim 18:  LEMMO340 discloses: the bottom surface of the sample container defines a recess (Para. 165 discloses many different vessels.  The vial 26 in FIG. 51 has a bottom surface that defines a recess.)
Regarding claim 19:.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMMO340, LEMMO889, BRASSARD, and CERRA in view of HOUZEGO (US Pub. 2007/0102058).
Regarding claim 26:  LEMMO340 does not specify small rapid jolts in his vibrating mechanism.
HOUZEGO however does teach small rapid jolts (tapping in para. 31) in his powder handling apparatus (abstract).
One skilled in the art at the time the application was effectively filed would be motivated to use the tapping of HOUZEGO to settle the powder of LEMMO340 because it gives a directional impulse to the powder to allow it to settle in the container (para. 31-33 of HOUZEGO).
Response to Amendment/Argument
The Applicant has argued (page 10-11 of the Response) that the cited combination of prior art does teach the limitations of “a cannula that defines filling spaces via the positioning of a cannula plunger in the cannula” and “introducing granular material from the sample container into the filling space of the cannula by pushing the cannula repeatedly with the lower end against the bottom of the sample container, by which granular material is pressed upwards into the cannula up to a selectable filling height where the cannula plunger is in a fixed position”.  This argument has been fully considered and is not persuasive.  LEMMO889 has been relied upon to teach this limitation and para. 120 was cited and is reproduced below with added emphasis:
repetition of the barrel pushing process can be used to compact or compress the sampled powder 160, as needed or desired. This is generally depicted in step or act 230 in FIG. 22, and "Step 3" in FIG. 23. This can advantageously provide the ability to pick up powders at either constant displacement (e.g., known powder depth) or constant pressure (e.g., powder height independent), or a combination thereof. (The powder compression can desirably be used achieve a certain powder bulk density or void fraction.)

Please note that the barrel 14 is contiguous with the body of the device as shown in FIG. 3.  LEMMO889 elsewhere states (para. 83) that the fill volume (60 in FIGS. 3 and 21) can be constant.  Therefore LEMMO889 clearly teaches repeatedly pushing the cannula against the bottom portion of the container where the plunger is in a fixed position (giving a fixed fill volume 60).  The only argument provided against LEMMO889 is that “LEMMO889 relates to a manual technique of sampling, rather than a method of using an autosampler” and “LEMMO889 also discloses that its plunger/barrel is depressed to compact powder during the sampling procedure”.  As to the second argument, the barrel (14 in FIG. 3) is contiguous with the body of the device so repeatedly pushing the barrel as discussed in para. 120 is simply pushing the cannula repeatedly up and down as is recited in claim 1.  There may be some confusion because LEMMO889 also uses the word “barrel” to refer to 63 which is used to eject the compressed powder plug (para. 124), but LEMMO889 clearly states in para. 83 that sampling can be done for a fixed height or volume 60.  As to the argument that LEMMO889 teaches a manual activity, the Examiner agrees with this statement.  However, LEMMO340 teaches an autosampler and it has therefore explicitly been shown (by LEMMO340) that automating such activity is known in the art.  Furthermore, regarding the automation of a manual activity, MPEP 2144.04 III states:
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined “old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed.” The court held that 

Therefore all of these limitations are taught in the prior art and their combination is obvious for the reasons discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.